DETAILED ACTION
	Claims 30-35 and 50-55 are currently pending in the instant application, appear allowable over the prior art of record, and have been renumbered as claims 1-12.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8/17/2020.  These drawings are accepted.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7 January 2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 36-41, 45, 46, and 56-66, directed to inventions of Groups II and III, non-elected without traverse, and not subject to rejoinder.  Accordingly, claims 36-41, 45, 46, and 56-66 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.	Cancel claims 36-41, 45, 46, and 56-66.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. This invention relates to specific polymorphs of a crystalline form of (R)-(+)-amisulpride ethyl acetate solvate.  The novel and nonobvious aspect of this invention involves the specific crystalline form claimed.  The closest prior art of record, Zhang et al., while providing certain polymorphs, fails to teach or suggest the instantly claimed crystalline forms. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					8 February 2022		
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600